Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Georges on 3/3/2021.

The application has been amended as follows: 
The claims are amended as shown in the appendix of this Allowability Notice. 

Allowable Subject Matter
Claims 1-10, 12-16 and 18-20 are allowed.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art is not found to disclose or render obvious in the context of the independent claims in their respective entireties, a method or apparatus where an attenuation component disposed on a circuit board and coupled in the manner claimed to a radiating waveguide is used to absorb reflected electromagnetic energy which is a portion of energy received via the circuit board but not radiated by the radiating waveguide.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to various approaches to attenuate or absorb unwanted energy in a waveguide and/or coupling to a waveguide to a circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MATTHEW M BARKER/Primary Examiner, Art Unit 3646